DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 10/13/2021.
Applicant's election with traverse of Group I and the species of the combination of genes in table 1 and the combination of primers in table 2 in the reply filed on 5/18/2021 is acknowledged.  
Claims 1-6, 8, 11-21 are pending.  Claims 11-20 are withdrawn as being drawn to a nonelected invention.  Claims 7, 9-10 have been cancelled.
The following rejection for claims 1-6, 8 and 21 are maintained.  Response to arguments follows. 
This action is FINAL. 
Withdrawn Rejection and Objections
	The objection to the specification made in the previous office action is withdrawn based upon amendments to the specification. 
	The 35 USC 112b, 35 USC 103 rejection made in the previous office action is withdrawn based upon amendments made to the claims.  
The 35 USC 112d rejection made in the previous office action is withdrawn based upon the cancellation of the claims (9-10).  
Claim Objections
Claim 3 is objected to because of the following informalities:  there is an extra comma between OAS1 and IKZF2 that needs to be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8, 21 are rejected under 35 U.S.C. 101 because are rejected under 35 U.S.C. 101 because the claimed invention is directed to a gene expression panel and the structure of the claim requires primers or probes. The claims thus encompass any nucleic acid, which includes naturally occurring nucleic acid. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the naturally occurring nucleotide sequences.
Claim analysis

According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a composition of matter.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon, natural product, or an abstract idea?  Yes, the primers and genes are naturally occurring.  The claim provides no additional limitations. 
Step 2A prong two.  Does the claim recite additional elements that make the elements which render the naturally occurring product significantly more than the judicial exception?  The answer is no as the claim provides not additional limitation.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No, the claims provide no additional limitations which require the claim is significantly more than a naturally occurring nucleotide sequence made of nucleotides.  In particular the composition and the kit, does not provide any structures limitations more than the nucleotide sequences. 
Thus the claim does not provide additional steps which are significantly more than a naturally occurring nucleic acid.
Response to Arguments

The reply asserts that the specific primer compositions are not naturally occurring and therefore do not fall within the scope of non-patentable subject matter compositions (p. 12).
This argument has been fully reviewed but has not been found persuasive. 
The specification in p 24-25 teach that the genes that the primers   are derived from are naturally occurring.  As such the claims encompass fragments of naturally occurring nucleic acids.   The structure of each primer is merely a fragment of a target gene found in nature.  As such there is nothing in the composition more than nucleotide sequences that represents nucleotides of structures that are found in nature.  The structure does not require any structure that is not naturally occurring such as an chemical attachment of a labeling molecule or some other structure that would make it distinct from the naturally occurring structure.    
  
Conclusion
No claims are allowed.  It is noted that the elected combination of SEQ ID No. 399-1194 is free of the prior art, however, is still rejected above and as such the next species has not been searched.  It is noted, however, that because of the election of species a further search of different combinations of the sequences has not been performed as the species elected is still rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
 /KATHERINE D SALMON/              Primary Examiner, Art Unit 1634